Case 1:20-cv-25022-KMM Document 151-1 Entered on FLSD Docket 06/30/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 1:20-cv-25022-MOORE/LOUIS


    Ghada Oueiss

           Plaintiff,
    v.

    Mohammed Bin Salman Bin Abdulaziz Al
    Saud, DarkMatter, Masharea wa Enjazat IT
    Corporation LLC, Middle East News, FZ-
    LLC, Prince Mohammed Bin Salman
    Abdulaziz Foundation d/b/a MiSK
    Foundation, Saud Al Qahtani, Bader Al-
    Asaker, Tarek Abou Zeinab, Turki Al-
    Owerde, Faisal Al Menaia, Awwad Al Otaibi,
    Sharon Van Rider, Christanne Schey, Sam
    Jundi, Annette Smith, John Does 1-20,

          Defendants.
    ______________________________________/


                 [PROPOSED] ORDER GRANTING MOTION TO APPEAR
             PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
            ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

          THIS CAUSE came before the Court on the Motion to Appear Pro Hac Vice for Adam
   Fee, Consent to Designation, and Request to Electronically Receive Notices of Electronic Filing
   (the “Motion”), pursuant to the Rules Governing the Admission, Practice, Peer Review, and
   Discipline of Attorneys in the United States District Court for the Southern District of Florida and
   Section 2B of the CM/ECF Administrative Procedures. This Court considered the Motion and all
   relevant materials. It is hereby ORDERED AND ADJUDGED that the Motion is GRANTED.
   Adam Fee may appear and participate in this action on behalf of Defendants Middle East News,
   FZ-LLC and Masharea wa Enjazat IT Corporation LLC.




                                                    1
Case 1:20-cv-25022-KMM Document 151-1 Entered on FLSD Docket 06/30/2021 Page 2 of 2




          The Clerk shall provide electronic notification of all electronic filings to Adam Fee at
   AFee@milbank.com.
          DONE AND ORDERED in Chambers at                                           , Florida, this
   __ day of _______, 2021.


                                                       HON. K. MICHAEL MOORE
                                           CHIEF UNITED STATES DISTRICT JUDGE

   Copies furnished to: All Counsel of Record




                                                 2
